Citation Nr: 1013933	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left ankle 
disability, to include osteochondritis.  

2. Entitlement to service connection for a stomach 
disability, to include acute viral gastroenteritis.  

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include left knee strain (previously 
claimed as left leg nerve condition).

5. Entitlement to service connection for headaches, to 
include as secondary to a left eye disability.  

6. Entitlement to service connection for a sleep disorder, to 
include as secondary to a stomach disability. 

7. Entitlement to service connection for a mental disorder, 
to include a nervous condition.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
December 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in June 2007 and May 
2008, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  
The Veteran testified that his claim of service connection 
for a nervous condition was based on a mental disorder and 
not neurological impairment and thus the claim has been 
recharacterized as service connection for a mental disorder, 
to include a nervous condition.  

The underlying issues of service connection for a left eye 
disability and left knee disability, and service connection 
claims for a left ankle disability; stomach disability; 
headaches, to include as secondary to a left eye disability; 
sleep disorder, to include as secondary to a stomach 
disability; and a mental disorder, to include a nervous 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in January 1972, the RO denied the 
claim of service connection for a left eye disability; after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

2.  The additional evidence presented since the rating 
decision by the RO in January 1972 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left eye disability.  

3.  In a rating decision in January 1972, the RO denied the 
claim of service connection for a left knee disability 
claimed as a left leg nerve condition; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

4.  The additional evidence presented since the rating 
decision by the RO in January 1972 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left knee disability.  




CONCLUSIONS OF LAW

1. The rating decision in January 1972 by the RO, denying 
service connection for a left eye disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in January 1972, denying the claim of 
service connection for a left eye disability is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156(a) (2009).

3. The rating decision in January 1972 by the RO, denying 
service connection for a left knee disability claimed as a 
left leg nerve condition, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in January 1972, denying the claim of 
service connection for a left knee disability claimed as a 
left leg nerve condition is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claims of service connection for a left eye disability 
and left knee disability, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.



Application to Reopen the Claim of Service Connection 

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims of service 
connection for a left eye disability and left knee disability 
were received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 



Left Eye

Evidence Previously Considered

A rating decision in January 1972 denied service connection 
for a left eye condition based on the determination that 
defective color vision documented on induction examination 
into service was not a disability, as it was a constitutional 
or developmental abnormality, and a left eye disability was 
not shown by the evidence of record.  

Evidence since the rating decision in August 2009, includes 
the Veteran's statement dated in December 2006, indicating 
that he has been treated for glaucoma since 1997.  VA and 
private medical from 2004 to 2008 document glaucoma and left 
eye laser surgery.  In August 2009 the Veteran testified that 
he had high pressure in his left eye, was diagnosed with a 
left eye disability during the latter part of the 1970s and 
has been using eye drops since the 1970s.  He noted he had 
problems with color vision prior to service, had high 
pressure in his left eye during service and during basic 
training had a blow to the head with a bungee stick.  As the 
additional evidence documents that the Veteran has a current 
left eye disability, the absence of which was the basis of 
the previous denial, the evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, the 
Veteran currently has a left eye disability, to include 
glaucoma, which raises a reasonable possibility of 
substantiating the claim and the claim is reopened.

Left Knee, to include Left Knee Strain
(Previously claimed as Left Leg Nerve Condition)

A rating decision in January 1972 denied service connection 
for a left leg nerve condition.  The RO based its 
determination on service treatment records which show the 
Veteran was seen for a left knee strain in October 1970, 
however the separation examination in September 1971 was 
normal.  

Service treatment records show that in October 1970, the 
Veteran injured his left knee playing basketball.  The 
lateral and collateral ligament area was sore, the impression 
was strain.  The separation examination in September 1971 was 
negative for a left knee abnormality.  

Evidence since the rating decision in September 1971 consists 
of private and VA medical records.  Private medical records 
include a MRI of the left knee in August 2003 which shows 
tricompartmental osteoarthritis.  In December 2003 the 
Veteran had a left knee arthroscopy, partial meniscectomy, 
debridement of lateral compartment and patella.  VA records 
in 2007 and 2008 document left knee pain.  Private records 
show that in August 2008 the Veteran complained of pain in 
his left knee, which he reported was injured during service 
in the 1970s.  The impression was osteoarthritis, based on x-
ray evidence, with possible medial meniscus tear.  As the 
additional evidence documents that the Veteran has a current 
left knee disability, the absence of which was the basis of 
the previous denial, the evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, the 
Veteran currently has a left knee disability, to include 
osteoarthritis, which raises a reasonable possibility of 
substantiating the claim and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a left eye disability is reopened.  To 
this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for a left knee disability, to include 
left knee strain (previously claimed as a left leg nerve 
condition) is reopened.  To this extent only the appeal is 
granted. 


REMAND

A review of the claims folder shows that the Veteran was not 
afforded any VA examinations for his claims of service 
connection for a left ankle disability; stomach disability, 
to include acute viral gastroenteritis; left eye disability; 
left knee disability, to include left knee strain; headaches, 
to include as secondary to a left eye disability; sleep 
disorder, to include as secondary to a stomach disability; 
and service connection for a mental disorder, to include a 
nervous condition.  As discussed below, the Veteran has 
indicated that since service he has had symptoms of 
disability pertaining to his left ankle, stomach, left eye, 
left knee, headaches, sleep disorder and mental disorder.  
The Veteran is competent to describe symptoms of an illness 
and as the evidence of record does not contain sufficient 
competent medical evidence to decide the claims, additional 
development is needed under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4). 

Private records in October 2003 indicate that the Veteran 
injured his left ankle a year earlier at work as a mechanic 
for a railroad company.  In April 2006 he had a left ankle 
arthroscopy for partial synovectomy.  VA records in 2007 and 
2008 document left ankle pain.  Private records show that in 
August 2008 the Veteran complained of pain in his left ankle, 
which he reported was injured during service in the 1970s.  
The impression was left ankle anterolateral impingement, 
probably secondary to old sprain.  As for the left knee, 
private medical records include a MRI of the left knee in 
August 2003 which shows tricompartmental osteoarthritis.  In 
December 2003 the Veteran had a left knee arthroscopy, 
partial meniscectomy, debridement of lateral compartment and 
patella.  VA records in 2007 and 2008 document left knee 
pain.  Private records show that in August 2008 the Veteran 
complained of pain in his left knee, which he reported was 
injured during service in the 1970s.  The impression was 
osteoarthritis, based on x-ray evidence, with possible medial 
meniscus tear.  In August 2009, the Veteran testified that he 
has had problems with his left ankle and left knee since 
service.  He indicated he hurt his left ankle during service 
at the same time he injured his left leg playing basketball 
and had to wear a brace or bandage.  He noted he was treated 
by VA for his left leg in 1972.  Thus a VA examination is 
necessary to determine the nature and etiology of the 
Veteran's left ankle and knee disability.  The VA records 
from 1972 also need to be obtained and added to the claims 
folder.  

As for the stomach disability, to include acute viral 
gastroenteritis, service treatment records show that from May 
22, 1971 to May 29, 1971 the Veteran was hospitalized for 
acute viral gastroenteritis.  His symptoms included stomach 
ache, back pain, shaking chills and a high fever.  A private 
gastroenterology pathology report in October 2004 shows 
gastric antral mucosa with focal mild nonspecific chronic 
inflammation and reactive changes.  An 
esophagogastroduodenoscopy with biopsy that same month shows 
antral gastritis.  VA and private medical records from 2005 
to 2007 document stomach problems to include sigmoid 
diverticulosis, chronic H-pylori negative gastritis, 
recurrent abdominal discomfort and gastroesophageal reflux 
disease.  In August 2009 the Veteran testified that he has 
had stomach problems since he was hospitalized for 
gastroenteritis during service.  A VA examination is 
therefore warranted to determine the nature and etiology of 
the Veteran's stomach disability, to include acute viral 
gastroenteritis.

VA and private medical from 2004 to 2008 document glaucoma 
and left eye laser surgery.  In August 2009 the Veteran 
testified that he had high pressure in his left eye, was 
diagnosed with a left eye disability during the latter part 
of the 1970s and has been using eye drops since the 1970s.  
He indicated he had cataracts and was diagnosed with 
glaucoma.  He noted he had problems with color vision prior 
to service, had high pressure in his left eye during service 
and during basic training had a blow to the head with a 
bungee stick.  He stated that he had VA treatment for his 
left eye in July 2009.  These records need to be added to the 
claims folder and the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of his left 
eye disability.  

Service treatment records show that in May 1971, when the 
Veteran was hospitalized for viral gastroenteritis, he 
developed headaches.  In August 2009 the Veteran testified 
that his headaches started in the military and were secondary 
to his left eye disability.  The Veteran also testified that 
the onset of his sleep disorder was in service and that his 
sleep disorder was secondary to his stomach problems.  A 
private nocturnal polysomnogram in January 2010 shows hyponea 
and decreased oxygen saturation.  VA examinations are 
warranted to determine the nature and etiology of the claimed 
headaches and sleep disorder.  

As for a mental disorder, to include nervous condition, VA 
records in January 2008 provide an assessment of anxiety and 
indicate the Veteran's medication was changed from Effexor to 
Sertraline.  In August 2009 the Veteran testified that he 
first noticed he had a mental disorder in 1972, within one 
year after separation from service in December 1971.  He 
indicated he has been on medication since 2003.  The Veteran 
should be afforded a VA examination to determine the nature 
and etiology of his claimed mental disorder.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to indicate if there 
are any outstanding medical records that 
need to be sought.  Obtain the necessary 
authorizations for seeking private medical 
records and associate all outstanding 
medical records with the claims folder.  

2. Obtain VA treatment records dated in 
1972 for the Veteran's left leg disability 
and VA treatment records for a left eye 
disability in July 2009.  If no records 
can be found or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 
38 C.F.R. § 3.159(e).

3. Afterwards, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his left ankle disability, to 
include osteochondritis, and his left knee 
disability, to include left knee strain.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as 
not that the current left ankle 
disability and left knee disability 
is related to service, to include the 
basketball injury in October 1970, 
resulting in a left knee strain.  The 
examiner should comment on any post-
service injuries.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

4. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the stomach disability, to 
include acute viral gastroenteritis.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as 
not that the stomach disability, to 
include acute viral gastroenteritis 
is related to service.  The examiner 
is asked to comment on the 
significance of service treatment 
records which show that the Veteran 
was hospitalized for acute viral 
gastroenteritis in May 1971.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

5. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left eye disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Was the defective color vision noted 
on induction examination a 
constitutional or developmental 
abnormality?

If so, was it subject to a 
superimposed disease or injury in 
service?

If the defective color vision was not 
a constitutional or developmental 
abnormality is it at least as likely 
as not that the Veteran has a left 
eye disability related to service.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

6. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed headaches.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as 
not that the Veteran has headaches 
due to service.  If the Veteran has 
headaches which are not due to 
service, the examiner should indicate 
the etiology of the headaches and 
provide a rationale.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

7. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed sleep disorder.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as 
not that the Veteran has a sleep 
disorder due to service.  If the 
Veteran has a sleep disorder which is 
not due to service, the examiner 
should indicate the etiology of the 
sleep disorder and provide a 
rationale.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

8. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed mental disorder, 
to include a nervous condition.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as 
not that the Veteran has a mental 
disorder, to include a nervous 
condition, due to service.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John Z. Jones,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


